Citation Nr: 1525410	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than May 29, 2009, for the grant of service connection for prostate cancer.	


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran had active duty service from January 1966 to January 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for prostate cancer effective May 29, 2009. 

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran originally filed a claim for service connection for a prostate disorder in February 2007.  In a November 2008 rating decision, the RO denied service connection for a prostate condition, including high levels of PSA, because the evidence did not show that a disability had been clinically diagnosed.  

In June 2009, the Veteran filed a claim for prostate cancer caused by Agent Orange exposure.  Private medical records received in June 2009 indicated that the Veteran had prostate problems, including benign prostate hyperplasia and prostatitis, since at least 1997.  The November 2009 rating decision; however, only addressed entitlement to prostate cancer and did not address whether the Veteran was entitled to service connection for a prostate disorder other than prostate cancer.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In this case, the Board finds that the Veteran's claim for service connection for prostate cancer reasonably encompassed other prostate disorders based on the evidence submitted with the claim.  Because the RO did not adjudicate the issue of entitlement to a prostate disorder other than prostate cancer, the Board does have jurisdiction over the matter, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains VA treatment records that are irrelevant or duplicative of those in VBMS.  The Board notes that additional records of VA treatment and evaluation have been received, which were not reviewed by the AOJ prior to the April 2011 statement of the case (SOC).  However, these records pertain to the Veteran's ongoing treatment for prostate cancer, are cumulative of evidence already on file at the time of the April 2011 SOC, and are irrelevant to his claim for an earlier effective date.  Therefore, the Board does not need to obtain a waiver of initial consideration of this evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a prostate disorder in February 2007, which was denied in a November 2008 rating decision.  

2.  The Veteran did not appeal the November 2008 rating decision; however, new and material evidence was received within the one-year appeal period.

3.  On or about April 12, 2009, the Veteran began having constant rectal/prostate pain; a May 29, 2009, biopsy revealed that he had prostate cancer.

4.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection for prostate cancer arose on April 12, 2009.


CONCLUSION OF LAW

The criteria for an effective date of April 12, 2009, for the grant of service connection for prostate cancer have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A VCAA notice letter dated in September 2009 notified the Veteran of the evidence necessary to substantiate a claim for service connection for prostate cancer.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, the VCAA notice letter was provided prior to initial adjudication of the Veteran's claim in November 2009 and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Veteran in this case is challenging the effective dated assigned following the grant of service connection for prostate cancer.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to an earlier effective date.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  In this case, the claims file contains service treatment records, records of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).  Thus, the claims file contains all relevant documentation necessary to adjudicate the claim for an effective date earlier than May 29, 2009, for the grant of service connection for prostate cancer.  There is no indication of existing evidence that would raise a reasonable possibility of substantiation of an earlier effective date for service connection.  Thus, there is no further duty to assist that arises under the facts of this case.  See 38 U.S.C.A. § 5103A(a)-(d).

In addition, the Veteran was provided the opportunity to testify at a hearing before the Board in February 2015.  During the hearing, the undersigned Veterans Law Judge set forth the issue to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, also demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Veterans Law Judge also explained that the effective date of an award is generally based on the date of the claim and the date entitlement arose, whichever is later.  During the hearing, the Veteran indicated that biopsies conducted by his private physician prior to May 2009 showed that he had prostate cancer.  The Veterans Law Judge held the record open for 60 days to afford the Veteran the opportunity to submit these records, but none were received.  See Board Hearing Transcript (Tr.) at 13.  [Parenthetically, the Board notes that private biopsy records have been associated with the Veteran's claims file; however, as will be explained further below, these records do not show that he had a diagnosis of prostate cancer prior to May 2009.]  In this case, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the matter decided below.


II.  Law and Analysis

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim for increase, or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  Unless otherwise provided, the effective date of compensation will be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application.  38 U.S.C.A. § 5110(a). 

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

The effective date based on the submission of new and material evidence received after a final disallowance is the date of the receipt of the new claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  However, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  When new and material evidence is received during the appeal period, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C. 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a). 

When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155(c).

VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate a claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").  See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995). 

In this case, the Veteran originally filed a claim for service connection for a prostate disorder in February 2007.  In a November 2008 rating decision, the RO denied service connection for a prostate condition, including high levels of PSA, because the medical evidence did not show that a prostate disability had been clinically diagnosed.  The Veteran did not file a notice of disagreement (NOD) with that decision.

In June 2009, the Veteran filed a claim for service connection for prostate cancer caused by Agent Orange exposure.  Private medical records received in June 2009 indicated that the Veteran had prostate problems, including benign prostate hyperplasia and prostatitis since at least 1997.  Furthermore, a VA biopsy of the prostate dated on May 29, 2009, showed evidence of adenocarcinoma.  The Board finds that this evidence is new and material because it was not of record at the time of the November 2008 rating decision and because it addressed an unestablished fact necessary to substantiate the claim, i.e., a current prostate disability.  Because this new and material evidence was received within the one-year appeal period of the November 2008 rating decision, it is considered as having been filed in connection with the February 2007 claim.  In other words, the effective date for service connection for prostate cancer will be assigned as though the November 2008 rating decision had not been rendered.  

As an initial matter, the Board has thoroughly reviewed the evidence of record prior to February 2007, to determine if the Veteran filed a claim, an informal claim, or expressed a written intent to file a claim for service connection for prostate cancer; however, there is nothing in the record to support such a finding.  The Veteran and his representative have also not identified any claim filed prior to February 2007.  

Rather, the Veteran and his representative have asserted that the effective date for service connection for prostate cancer should be from the date his original claim was filed in 2007.  See Board Hearing Tr. at 4.  The Veteran has contended that he has had prostate cancer since December 2005.  See, July 2010 NOD.  

Although the Veteran has stated that biopsies conducted prior to May 2009 showed that he had prostate cancer, a review of his medical records does not show a diagnosis of prostate cancer until the May 2009 biopsy.  In fact, earlier pathology reports specifically ruled out cancer.  In this regard, a July 2002 pathology report reflects that the Veteran underwent a transurethral resection of the prostate and that no carcinoma was found.  A November 2004 transrectal biopsy of the prostate identified no distinct evidence of malignancy, and an April 2006 biopsy found no diagnostic evidence of invasive malignancy.  A December 2007 biopsy also showed no evidence of invasive carcinoma.  Notably, the December 2007 biopsy was conducted after the Veteran filed his claim for service connection for a prostate disorder in February 2007.  Thus, the Veteran's prostate cancer developed some time after he filed his claim.  

In requesting an effective date earlier than the May 2009 biopsy, the Veteran has argued that his prostate cancer did not suddenly appear on the day he had the biopsy.  The Board is cognizant that, although the date of the May 2009 biopsy represented the earliest date that the Veteran proved his claim, that date is not necessarily synonymous with the date entitlement arose.  The date entitlement arose is not the date that the RO receives the evidence but the date to which that evidence refers.  See McGrath v. Gober, 14 Vet. App. 28, 35 (2000); see also DeLiosio v. Shinseki, 25 Vet. App. 45, 56 (2011) (citing 38 U.S.C. § 5110(a)) (entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition).  In McGrath, the Board had granted an effective date based on the date of a medical opinion which post-dated the claim.  The Court found that "when an original claim for benefits is pending . . . the date on which the evidence is submitted is irrelevant even if it was submitted over twenty years after the time period in question."  Id.  The Court noted that, "the effective date of an award 'shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.'"  Id.  (citing 38 U.S.C. § 5110(a)).  In DeLisio, the Court noted that the "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  DeLisio, 25 Vet. App. at 51 (citing 38 C.F.R. § 3.400).

The facts in this case, however, are distinct from McGrath.  Here, there is evidence that the Veteran did not have prostate cancer after he filed his claim, based on the December 2007 biopsy.  Thus, the question is whether there were any manifestations of prostate cancer that can be identified between the December 2007 biopsy and the May 2009 biopsy.  As noted above, the Veteran has had benign prostate hyperplasia and prostatitis since 1997 with urinary complaints and erectile dysfunction.  An October 2008 VA outpatient treatment record notes that the Veteran denied having dysuria, but did have urgency, increase in frequency, nocturia, polyuria, and hematuria.  The Veteran was advised to return in three months and have his PSA level checked.  A May 12, 2009, primary care note indicates that the Veteran had rising PSA levels detected by his private urologist and was advised to have a prostate biopsy.  The Veteran complained of rectal/prostate pain for one month.  He described the pain as constant.  The physician noted a very large prostate with a history of focal high grade neoplasia, rising PSA levels, and the need for referral for a prostate biopsy.  A May 21, 2009, addendum note indicates that his PSA level was a little lower than it had been when measured by his private doctor.  The biopsy was conducted on May 29, 2009, and the results showed evidence of adenocarcinoma.

On May 12, 2009, prior to the biopsy, the Veteran complained of experiencing constant rectal/prostate pain for one month.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the rectal/prostate pain, which led to the biopsy, was a manifestation of his prostate cancer.  Thus, an effective date of April 12, 2009, may be assigned.  In other words, resolving reasonable doubt in the Veteran's favor, entitlement arose on April 12, 2009.  However, prior to April 12, 2009, there were no distinct manifestations of prostate cancer that can be identified based on the facts found in this case.  The Veteran's urinary complaints were present even when his biopsies were negative; therefore, such symptoms are not indicative of prostate cancer in October 2008.

In the present case, the date entitlement arose on April 12, 2009, is later than the date the claim was received in February 2007.  Accordingly, the Board concludes that April 12, 2009, is the proper effective date for the award of service connection for prostate cancer.  38 U.S.C.A. § 5107(b).  






ORDER

An effective date of April 12, 2009, for the award of service connection for prostate cancer is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


